Citation Nr: 0813876	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-18 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1969 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2007, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directive.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The veteran did not engage in combat and there is no credible 
supporting evidence, including the service records or from 
other sources other than the service records, that the 
claimed military sexual assault occurred to support the 
diagnosis of post-traumatic stress disorder. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in service.  
38 U.S.C.A.  § 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2004 and in January 2006.   The 
veteran was notified of the evidence needed to substantiate 
the claim of service connection for post-traumatic stress 
disorder associated with sexual trauma, namely, evidence of 
an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  The notice included a PTSD questionnaire for 
personnel assault and the enclosure, PTSD: Personal Assault.  
The veteran was informed that he should provide a complete 
detailed description of any in-service traumatic event to 
include the names of those involved, dates, and places during 
which the incidents occurred. 

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notice included the provisions for the 
effective date of the claim, that is, the date of receipt of 
the claim, and for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
identifying the evidence needed to substantiate a claim); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in January 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained service personnel 
and medical records, VA records, private medical records, and 
records of the Social Security Administration.  The veteran 
has been afforded a VA examination with a medical opinion.  
VA notified the veteran that evidence from sources other than 
the veteran's service records may constitute credible 
supporting evidence of the stressor.  38 C.F.R. § 3.304(f). 

In June 2007, in accordance with 38 C.F.R. § 3.159(e), the RO 
notified that the veteran that further efforts to obtain the 
psychiatric evaluation in October 1969 and any other 
performance or personnel records from the Naval Recruit 
Training Command in Loma Porta, San Diego, would be futile 
and determined that the records were unavailable. 

As the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On entrance examination, the psychiatric evaluation was 
normal.  In December 1969, the veteran was evaluated by a 
Navy psychiatrist.  The veteran had been referred by a 
medical officer because of the veteran's diminished interest 
in school with pronounced apathy concerning his academic 
progress and general deportment.  The psychiatrist noted that 
the veteran had first been seen in a routine psychiatric 
consultation in October 1969 [which the RO has deemed to be 
unavailable and notified the veteran of the unavailability of 
the record in June 2007].  The psychiatrist reported there 
was no pronounced depression, but there was pervasive 
discontent shielding much covert hostility.  The psychiatrist 
noted that the veteran had a decrease in appetite with 
minimal weight loss, along with difficulty maintaining a 
normal sleep pattern most profoundly manifested by insomnia.  

History revealed a lifelong maladjustment and a prolonged 
conflict between the veteran and his father, which ultimately 
led to the veteran quitting school to enlist in the Navy.  
The psychiatrist noted that the veteran had performed poorly 
in high school, that socially he had few friends, and that he 
had a history of fear of the dark until age 13.  As for the 
veteran's adjustment to service, it had been marred by 
academic difficulties in service school and generalized 
apathy concerning his role in the service and no motivation 
for continued active duty.

The psychiatrist described the veteran as oriented with an 
average fund of knowledge without clinical evidence of 
delusions, hallucinations, inappropriate affect, impaired 
reality testing, thought disorder, or organic brain disease.  
The psychiatrist reported that the veteran's judgment, by 
history, was poor, impulsive, and immature.  

The diagnosis was emotionally unstable personality, which 
existed prior to enlistment.  On separation examination, the 
psychiatric evaluation was normal. The veteran was 
administratively discharged from service by reason of 
unsuitability due to an emotionally unstable personality, 
which existed prior to enlistment. 

The available service personnel records contain an enlisted 
performance record, but no marks were given.  The pertinent 
entry was "not recommended for reenlistment."  There was no 
evidence of disciplinary action.  

After service, records of the Social Security Administration, 
covering the period from 1985 to 2000, contain no relevant 
evidence, pertaining to the claim of service connection for 
post-traumatic stress disorder.

VA records, covering the period from 2001 to 2006, disclose 
that in April 2004 the veteran stated that at his first duty 
station in service he was alone in a shower in the barracks, 
when he was attacked from behind and raped by several 
assailants, who covered his eyes with a towel and repeatedly 
hit him in the head until he was unconsciousness.  He stated 
that he was unable to see or recognize his assailants and 
when he regained consciousness he had head and anal injuries, 
which he did not report because he felt ashamed.  

On referral for evaluation for Military Sexual Trauma in May 
2004, the veteran again described the sexual assault during 
service, which was essentially the same in all respects.  The 
veteran did describe rectal bleeding lasting for days after 
the attack.  He stated that he did not seek medical help or 
report the incident because he did not want to jeopardize his 
military career.  He stated that after the assault he 
immediately missed doing homework [for his service school] 
and he was disciplined for it, and within one month he began 
having nightmares and sleep walking.  He also stated that one 
night he was taken to sick bay because he was found 
sleepwalking outside his barracks. 



On VA psychological assessment in June 2004, which included 
psychological testing and a recitation of history essentially 
the same as that noted in May 2004, the diagnosis was post-
traumatic stress disorder associated with the sexual assault 
during service. 

In October 2004, J.C.S., D.O., expressed the opinion that the 
veteran had post-traumatic stress disorder as a result of a 
sexual assault that occurred while he was in the service. 

In a statement, dated June 2006, the veteran's father stated 
that when the veteran first enlisted in service, he would 
call about once a week.  However, two months prior to 
discharge he seemed upset or tired.  Upon discharge from 
service, the veteran informed him that that he was discharged 
due to sleep-walking.  He never learned of the alleged in-
service sexual assault until the veteran started going to VA. 
He expressed the opinion that what happened to the veteran in 
the service has caused all of the veteran's problems.  

In a statement, dated in September 2006, the veteran 
indicated that joining the service had always been his life's 
goal and he was very happy once he joined.  The veteran 
stated that he had done very well in boot camp and he was 
then assigned to radioman school and it was while he was in 
radio school he was sexually assaulted. 

On VA examination in June 2007, the examiner reported that 
the veteran's file had been reviewed, referring specifically 
to the psychiatric evaluation in December 1969, and that the 
veteran has been administered psychological testing.  The 
veteran stated that during service while in radioman school 
he was in the bathroom, when he was knocked unconscious and 
sexually assaulted as evidenced by rectal bleeding.  He 
indicated that he was too ashamed to report the assault or to 
seek medical help.  He stated that he was discharged from 
service because of his sleepwalking and he lost rank because 
he was a sleepwalker during boot camp.  The examiner reported 
that the veteran gave a plausible account of the military 
sexual trauma.  The examiner stated that a personality 
inventory test revealed exaggerated responses, which 
invalidated the profile.  

The examiner expressed the opinion that it was as likely as 
not that the diagnosis was post-traumatic stress disorder due 
to military sexual trauma.  The examiner explained that the 
veteran's history in the military was not instructive in 
reaching a conclusion for or against the diagnosis of post-
traumatic stress disorder due to military sexual trauma, but 
since 2004 the veteran had given a plausible account, 
resulting in the diagnosis of post-traumatic stress due to 
military sexual assault.  The examiner reasoned that the 
veteran's claim was simply to embarrassing and too bizarre to 
likely be a total fabrication and more likely than not some 
sort of sexual trauma occurred resulting as likely as not in 
post-traumatic stress disorder.  

In an addendum, dated in October 2007, the examiner stated 
that although a review of the record and the veteran's file 
was simply not instructive as for conduct or other 
information that would lead a clinician to confirm a 
diagnosis of post-traumatic stress disorder, it was as likely 
as not that the diagnosis was post-traumatic stress disorder 
due to military sexual trauma. 

VA records from 2004 to 2007 ongoing treatment for post-
traumatic stress disorder. 

Principles of Service Connection 

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 
38 C.F.R. § 3.304(f).  

If a claim of post-traumatic stress disorder is based on an 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
38 C.F.R. § 3.304(f). 

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f).

The veteran, represented by counsel, citing Patton v. West, 
12 Vet. App. 272 (1999), and YR v. West, 11 Vet. App. 393 
(1998), refers to the provisions of M21-1, Part III, 5.14(c), 
addressing PTSD claims based on personal assault, as 
substantive rules that are the equivalent of VA regulations 
and must be applied.  



In December 2005, the VA's Adjudication Procedure Manual M21-
1, Part III, paragraph 5.14c, M21-1, was rescinded and 
replaced by M21-1MR, Part IV.  Under the replacement 
provisions of M21-1MR, Part IV, in order to establish service 
connection for post-traumatic stress disorder based on 
personal assault, there must be credible evidence to support 
the veteran's assertion that the stressful event occurred.  
This does not mean that the evidence actually proves that the 
incident occurred, but that there is at least an approximate 
balance of positive and negative evidence that the event did 
occur.  

In such a case, it is often necessary to seek alternative 
sources for information such as rape crisis center or center 
for domestic abuse, counseling facility, health clinic, 
family members or roommates, faculty members, civilian police 
reports, medical reports from civilian physicians or 
caregivers who may have treated the veteran either 
immediately following the incident, or sometime later 
chaplain or clergy, fellow service persons, or personal 
diaries or journals.  

The recurrent provisions of M21-1MR, Part IV, are essentially 
a reflection of the provisions of 38 C.F.R. § 3.304(f)(3), 
which were revised in 2002 after Patton and YR were decided.  
The current 38 C.F.R. § 3.304(f)(3) provides more substantive 
rules than the provisions of M21-1MR as VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 

Analysis 

Post-traumatic stress disorder was not affirmatively show to 
be present during service, but an emotionally unstable 
personality was.  As for a personality disorder, whether it 
pre-existed service or was first shown during service, a 
personality disorder is not a disease or injury for the 
purpose of VA disability compensation under 38 C.F.R. § 
3.303(c). 



As for service connection diagnosed after discharge, 38 
C.F.R. § 3.303(d), under 38 C.F.R. § 3.304(f), in a claim of 
service connection for post-traumatic stress disorder, there 
are the requirements of medical evidence diagnosing the 
condition in accordance with § 4.125(a) and medical evidence 
of a causal nexus between the current symptomatlogy and the 
specific in-service stressor.  

After service, post-traumatic stress disorder associated with 
military sexual trauma, the claimed in-service stressor, was 
first documented by VA in April 2004.  Thereafter in June 
2004, the diagnosis by VA was post-traumatic stress disorder 
due to military sexual trauma.  In October 2004, a private 
doctor expressed the opinion that the veteran had 
post-traumatic stress disorder as a result of a sexual 
assault that occurred while he was in the service.  And on VA 
examination in June 2007, the examiner expressed the opinion 
that it was as likely as not that the diagnosis was 
post-traumatic stress disorder due to military sexual trauma.  
Therefore, the record establishes medical evidence diagnosing 
the post-traumatic stress disorder and medical evidence of a 
causal nexus between the current post-traumatic stress 
disorder and the specific in-service stressor, that is, 
military sexual trauma. 

Under 38 C.F.R. § 3.304(f), the only remaining requirement in 
establishing service connection for post-traumatic stress 
disorder is credible supporting evidence that the claimed in-
service stressor occurred.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether or not the 
veteran "engaged in combat with the enemy.  38 U.S.C.A. § 
1154(b).  Where as here, the veteran did not engage in 
combat, the record must contain "credible supporting 
evidence" that the non-combat stressor actually occurred, and 
the veteran's testimony alone is not sufficient to establish 
the occurrence of the claimed in-service stressor and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Nor can 
credible supporting evidence of the actual occurrence of an 
in-service stressor consist solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996). 

Under the holding of Moreau, neither the diagnosis by VA in 
2004 of post-traumatic stress disorder "due to military 
sexual trauma," a private doctor's opinion that the veteran 
had post-traumatic stress disorder as a "result of a sexual 
assault that occurred while he was in the service," nor the 
VA examiner's opinion in June 2007 that it was as likely as 
not that the diagnosis was post-traumatic stress disorder 
"due to military sexual trauma," is credible supporting 
evidence of the in-service stressor as the opinions are 
after-the-fact medical nexus evidence. 

Also, the veteran's statements about the in-service stressor 
alone are insufficient to establish the occurrence of the 
claimed in-service stressor and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Also, as for the veteran's statements that he did not tell 
anyone during service or after service until April 2004 of 
the in-service stressor, there is no evidence to obtain from 
law enforcement authorities, mental health counseling 
centers, hospitals, physicians, tests for sexually 
transmitted diseases, family members, roommates, fellow 
service members, or clergy either contemporaneous with 
service or before April 2004.  And the veteran has not 
identified any such evidence after April 2002, except there 
is a statement from the veteran's father. 

As for evidence of behavior changes following the claimed 
assault that may constitute credible evidence of the 
stressor, the service medical records shown that in December 
1969, the veteran was evaluated by a Navy psychiatrist 
because of diminished interest in school with pronounced 
apathy concerning his academic progress and general 
deportment.  The psychiatrist reported that there was no 
pronounced depression, but there was pervasive discontent 
shielding much covert hostility.  The psychiatrist noted that 
the veteran had a decrease in appetite with minimal weight 
loss, along with difficulty maintaining a normal sleep 
pattern most profoundly manifested by insomnia.  History 
revealed a lifelong maladjustment and a prolonged conflict 
between the veteran and his father, which ultimately led to 
the veteran quitting school to enlist in the Navy.  The 
psychiatrist noted that the veteran had performed poorly in 
high school, that socially he had few friends, and that he 
had a history of fear of the dark until age 13.  

As for the veteran's adjustment to service, it had been 
marred by academic difficulties in service school and 
generalized apathy concerning his role in the service and no 
motivation for continued active duty.

In accordance with 38 C.F.R. § 3.304(f) (VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred), in its Remand in March 
2007, the Board asked a VA psychiatrist to determine whether 
it was at least as likely as not that post-traumatic stress 
disorder was related to the veteran's history of a personal 
assault during service, considering the psychiatric 
evaluation in December 1969, and whether the evidence 
indicates that the claimed in-service personal assault 
occurred.  

In both his original report and in the addendum, the VA 
examiner stated that the veteran's history in the military 
was not instructive in reaching a conclusion for or against 
the diagnosis of post-traumatic stress disorder due to 
military sexual trauma.  In other words, the VA examiner was 
unable to conclude that the veteran's behavior as described 
in the psychiatric evaluation in December 1969 was evidence 
that the claimed in-service personal assault occurred, which 
opposes rather than supports the claim. 

In a statement, dated June 2006, the veteran's father 
expressed the opinion that what happened to the veteran in 
service has caused all of the veteran's problems.  And to the 
extent that the veteran relates post-traumatic stress 
disorder to an in-service stressor, where as here, the 
determinative issue involves questions of a medical 
diagnosis, not capable of lay observation, or of medical 
causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159(a)(1).  
Because a layperson is not competent to diagnose post-
traumatic stress disorder as by regulation the diagnosis of 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance 

with 38 C.F.R. § 4.125(a) with refers to a diagnosis of a 
mental disorder to conform with the Diagnostic and 
Statistical Manual of Mental Disorders (DSM- IV), or to offer 
an opinion on a question of medical causation as a lay person 
is not qualified through education, training, or experience 
to offer a medical opinion, the Board rejects the lay 
statements as competent evidence to substantiate the claim to 
the extent the lay evidence relates to either the diagnosis 
of post-traumatic stress order or to a evidence of a causal 
nexus between the current symptomatlogy and the specific in-
service stressor.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  As record already establishes the diagnosis of 
post-traumatic stress disorder by competent medical evidence 
and there is competent medical evidence of a causal nexus 
between the current post-traumatic stress disorder and the 
specific in-service stressor, that is, military sexual 
trauma, the rejection of the lay statements as competent 
evidence does not adversely affect the claim. 

As the veteran's lay statements alone cannot establish the 
occurrence of the in-service stressor, as the record does not 
contain credible supporting evidence from any other source of 
the in-service stressor, and as diagnosis of post-traumatic 
stress disorder is predicated on credible supporting evidence 
that the claimed in-service stressor occurred, and as there 
is no such credible supporting evidence, the Board rejects 
the current diagnosis of post-traumatic stress disorder 
associated with the claimed in-service stressor of military 
sexual trauma.  Without credible supporting evidence that the 
claimed in-service stressor occurred, the current diagnosis 
of post-traumatic stress disorder can not be linked to 
service under 38 C.F.R. § 3.304(f).  For these reasons, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 
ORDER

Service connection for post-traumatic stress disorder is 
denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


